Citation Nr: 1124041	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  08-25 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss.

3.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease (DJD) of the left knee.

4.  Entitlement to a separate compensable rating for left knee instability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to January 1960.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, inter alia, denied service connection for glaucoma, granted service connection for bilateral hearing loss at a 10 percent disability rating, and granted service connection for DJD of the left knee at a 10 percent disability rating.  

As support for his claim, the Veteran and his wife provided testimony before the undersigned Veterans Law Judge at a videoconference hearing in October 2009.  The transcript of the hearing has been associated with the claims file and has been reviewed.  

This case was previously before the Board in November 2009, at which time it found that the criteria for withdrawal of a Substantive Appeal by the Veteran had been met for issues of entitlement to an initial rating in excess of 10 percent for tinnitus and entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  At the time, the Board also remanded the issues currently on appeal for further evidentiary development.  The case has returned to the Board and is again ready for appellate action.

In statements dated in January 2010, the Veteran appeared to raise an additional claim for entitlement to service connection for a right ankle disability.  The issue of service connection for a right ankle disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of glaucoma.

2.  There is no evidence of glaucoma or symptomatology thereof in service.

3.  There is no credible evidence of glaucoma or other eye disorder until many years after service.

4.  There is probative medical evidence against a link between the Veteran's current glaucoma and his period of active military service.

5.  At worst, the Veteran has Level III hearing loss in the right ear and Level V hearing loss in the left ear.

6.  At its worst, the Veteran's left knee has a range of motion of 0 degrees in extension and 90 degrees in flexion, with pain on movement and with repetition of motion, but no additional limitation upon repetitive movement.  

7.  As of September 29, 2008, the Veteran's left knee is characterized by slight instability. 


CONCLUSIONS OF LAW

1.  Glaucoma was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  The criteria for an initial disability rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 (2010).
  
3.  The criteria for an initial disability rating in excess of 10 percent for DJD of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2010).

4.  As of September 29, 2008, the criteria are met for a separate initial disability rating of 10 percent, but no greater, for slight instability associated with service-connected left knee disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.124a, Diagnostic Code 5257 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in March 2007.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

Further, the March 2007 VCAA letter from the RO advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all required notice in this case, such that there is no error in content. 

The RO also correctly issued the March 2007 VCAA notice letter prior to the July 2007 adverse determination on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error with regard to the VCAA notice.

The Board notes that the claims concerning bilateral hearing loss and DJD of the left knee stem from an initial rating assignments.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that an appellant's filing of a notice of disagreement (NOD) regarding an initial disability rating or effective date, such as the case here, does not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Indeed, the Court has determined that to hold that 38 U.S.C.A. § 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render 38 U.S.C.A. §§ 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Court then clarified its holding in Dingess, indicating that the holding was limited to situations where service connection was granted and the disability rating and effective date were assigned prior to the November 9, 2000, enactment of the VCAA.  If this did not occur until after that date, as the case here, the Veteran is entitled to pre-decisional notice concerning all elements of the claim, including the downstream disability rating and effective date elements.  Moreover, if the Veteran did not receive this notice, for whatever reason, it is VA's obligation to explain why the lack of notice is not prejudicial - i.e., harmless - error.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Finally, the Court most recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 (2008), that where a service connection claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream initial rating and effective date elements.  The Court added that its decision was consistent with its prior decisions in Dingess, Dunlap, and Sanders, supra.  In this regard, the Court emphasized its holding in Dingess that "once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, once an NOD has been filed, only the notice requirements for rating decisions and statements of the case described within 38 U.S.C.A. §§ 5104 and 7105 control as to further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements ...."  Id. 

In any event, the Veteran in this case does not contend, nor does the evidence show, any notification deficiencies, either with respect to timing or content, or that any such notification deficiencies have resulted in prejudice.  Specifically, the RO provided the Veteran with downstream Dingess notice and increased rating notices pertaining to the disability rating and effective date elements of his higher initial rating claim in March 2007, prior to the issuance of the adverse determination on appeal in July 2007.  The Veteran also was provided with VA examinations in connection with his claims, in addition to an opportunity to testify before the undersigned Veterans Law Judge.  Thus, any presumption of prejudice has been rebutted.  For this reason, no further development is required regarding the duty to notify.  In any event, the Veteran has never alleged how any timing error prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the content of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), VA treatment records, and private treatment records as identified and authorized by the Veteran.  The Veteran also was provided with VA examinations in connection with his claims.  Further, he has submitted numerous statements in support of his claim.  He also was provided an opportunity to provide testimony at a videoconference hearing.  There is no indication that any additional evidence remains outstanding; the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its November 2009 remand.  Specifically, in the November 2009 remand, the RO was instructed to request from the Veteran information concerning any VA medical records of his treatment for bilateral hearing loss and DJD of the left knee since October 2008 and information concerning any private physician from whom he received treatment for his glaucoma since his discharge from service in 1960; to obtain any such private treatment records; to provide the Veteran a VA examination to determine the nature and etiology of his glaucoma; and to provide the Veteran VA examinations of his bilateral hearing loss and DJD of the left knee to determine the current nature and severity of the hearing loss and DJD.  The Board finds that the RO has complied with its remand directives to the extent possible.  The RO sent the Veteran a request for VA and non-VA medical facilities that had treatment records in January 2010.  The Veteran submitted several VA Forms 21-4142 identifying and authorizing the release of private treatment records, and such records have been obtained.  Further, the Veteran was provided VA examinations of his glaucoma, bilateral hearing loss, and DJD of the left knee in March 2010.  The Board finds that the March 2010 VA examination reports substantially comply with the Board's November 2009 remand directives as the VA examiners responded to the questions posed in the November 2009 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Analysis - Service Connection

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service connection may be demonstrated either by showing direct service incurrence or aggravation, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third Caluza elements discussed above.  Savage, 10 Vet. App. at 495-496.  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  

In this regard, the Court has emphasized that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

In this case, the Veteran claims that his glaucoma is related to service.  Specifically, the Veteran asserts that he worked in an armored outfit and in tanks during service, which made dust "boil up" in his face and eyes, causing his current glaucoma.  See, e.g., October 2009 videoconference hearing transcript.  

As previously mentioned, the first requirement for any service connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, a VA examination report dated in March 2010 reveals a diagnosis of moderate-advanced primary open angle glaucoma.  Thus, there is sufficient evidence of a current diagnosis of glaucoma.  Consequently, the determinative issue is whether the Veteran's glaucoma is somehow attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).   

A review of the Veteran's STRs reveals no complaints of, or treatment for, glaucoma or symptomatology thereof during service.  There was no diagnosis of glaucoma or another eye disorder.  Significantly, the Veteran's December 1959 separation examination was unremarkable for any evidence of glaucoma or symptomatology thereof.  His vision was noted to be 20/20 upon separation from service.  Moreover, while the Veteran insists that he did not receive an eye examination prior to separation from service, a review of the Report of Medical History at separation nevertheless shows no documentation from the Veteran of any history of glaucoma or eye symptomatology.  

Post-service, the first documentation of a diagnosis of glaucoma was in May 2006, at which time it was noted that the Veteran was "diagnosed earlier with glaucoma - needs [follow-up] here."  See VA treatment record dated in May 2006.  There was no indication that the Veteran had been receiving treatment for glaucoma since 1960, following discharge from service.  Furthermore, even though the Veteran contended in a May 2007 statement that he began to receive treatment for his glaucoma with VA in January 2006, after moving from Missouri to Tennessee in September 2005, there is no record of such treatment.  The initial documentation of a diagnosis of glaucoma is in May 2006, over 40 years since discharge from service.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has determined that such a lapse of time is an important factor for consideration in deciding a service connection claim.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  

The Veteran additionally asserts that he was diagnosed with glaucoma within months of discharge from service in 1960, and has received treatment for the disorder since then.  He reportedly received treatment for glaucoma from D.C. Schnellman, M.D., a private physician, for many years, beginning in 1960.  After this physician's retirement, the Veteran began treatment with another private physician until his relocation to Tennessee, whereupon he began treatment with VA.  See, e.g., October 2009 videoconference hearing transcript.  

In this regard, the Veteran has submitted statements from himself, his former spouse, his former employee, and family members attesting to his glaucoma diagnosis shortly after service.  The Veteran also has submitted statements and letters concerning his attempts to obtain his treatment records from the 1960s as evidence that he has had continuity of symptomatology since discharge from service.  However, the Board finds these lay statements to be incredible.  

At the outset, the Board notes that credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  

In this case, the Board initially notes that, as lay persons, the Veteran, his former employee, family members, and former spouse are competent to report the symptomatology the Veteran experienced and the treatment he received.  Jandreau, 492 F.3d at 1377; .Layno, 6 Vet. App. at 469.  However, despite the Veteran's assertions that he has received treatment for glaucoma since 1960, for over 50 years now, there is no evidence or support whatsoever for this assertion.  There is simply no documentation of complaints of, or treatment for, glaucoma prior to 2006.  While it is understandable and conceivable to the Board that the Veteran's initial physician from 1960 retired and the treatment records may no longer exist, the Veteran also has indicated that he received treatment from other physicians upon the retirement of his initial treating physician.  However, to date, no evidence of such records has been submitted in support of his assertions.  The Board finds it interesting that no documentation whatsoever of the Veteran's glaucoma since the 1960s has survived over the years. 

Furthermore, the Veteran's reports of dates of treatment from D.C. Schnellman, M.D., his physician from 1960, have been inconsistent.  The Veteran has indicated that he received treatment from this physician approximately in 1960.  In an undated document showing his attempts to obtain these records, the Veteran indicated that D.C. Schnellman had retired and that he did not have records dating to over 10 years old.  On the other hand, he also has indicated that he received treatment from D.C Schnellman from 1960 through May 2008, and in a July 2008 Report of Contact, the RO indicated that the physician did not have treatment records dating to over 5 years old.  See the Veteran's letter to a physician dated in September 2007, VA Form 21-4142 dated in May 2008, and Report of Contact dated in July 2008.  In this regard, if the Veteran received treatment from this physician until May 2008, such records should be obtainable as they do not date to over 5 years old.  However, to date, there is no evidence of any such treatment.  The Board finds the contradictory statements with regard to dates of treatment, in addition to the lack of medical evidence supporting the Veteran's assertions of continuity of symptomatology that he has had glaucoma since discharge from service, casts doubt on such assertions.  

Additionally, the Board observes that, while the Veteran asserts that his current gluacoma stemmed from in-service exposure to dust, the medical evidence of record shows that the Veteran has never reported such alleged in-service cause of his glaucoma to his physicians while receiving treatment.  In fact, the Board notes that, during his VA examination to determine the etiology of his glaucoma in March 2010, the Veteran did not once mention any injury or event during service that he believed to have caused his glaucoma.  In this regard, lay statements made when medical treatment is being rendered may be afforded greater probative value than later statements made with self-interest in mind.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  See also See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, and consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).

Thus, for reasons discussed above, the Board finds no evidence of non-chronic glaucoma with continuity of symptomatology demonstrated thereafter.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the Veteran's current glaucoma and his active military service, the findings of the March 2010 VA examiner provide strong evidence against the claim.  Specifically, the VA examiner first noted the Veteran's contention that his glaucoma is service-connected as a result of military service.  However, there is no indication that the Veteran reported his alleged in-service exposure to dust, which he has contended is the cause of his glaucoma.  In fact, it was noted in the March 2010 VA examination report that there was no history of eye trauma.  The VA examiner opined that the Veteran's glaucoma "is not at least as likely as not due to or aggravated by his military service."  The rationale given was that there was no reported causative or aggravating incident or injury for glaucoma when the Veteran was in service.  He further added that any causation for glaucoma during military service could not be determined without resorting to mere speculation.  See VA examination report dated in March 2010.  

Thus, given that the Board finds the Veteran's failure to report his alleged in-service exposure to dust to his physicians, and, in particular, to the March 2010 VA examiner, who was tasked to determine the etiology of the Veteran's glaucoma, and given that there is no contrary medical examination of record, the Board finds that this report is entitled to great probative weight and provides negative evidence against the claim for service connection.  

The Board emphasizes that, while the Veteran is competent to state that he has experienced symptomatology of glaucoma over time and received treatment for glaucoma, he is not competent to render an opinion as to the medical etiology of his current glaucoma, absent evidence showing that he has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Cromer v. Nicholson, 19 Vet. App. 215, 217-18.  

Analysis - Initial Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Consistent with the facts found, if there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, i.e., the rating may be "staged".  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

A.  Bilateral Hearing Loss

Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The Rating Schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI, for profound deafness.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).

Under 38 C.F.R. § 4.85, Table VIA (Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average) is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for Hearing Impairment), the percentage evaluation is determined by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).

In essence, defective hearing is rated on the basis of a mere mechanical application of the rating criteria.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).   

The Veteran's bilateral hearing loss is currently evaluated as 10 percent disabling under Diagnostic Code 6100.  38 C.F.R. § 4.85.  This 10 percent rating is effective from February 27, 2007.  

A review of the evidence reveals that an October 2006 VA treatment record noting a report of decreased hearing from the Veteran.  In June 2007, he was given a VA audiology examination.  At the time of the June 2007 examination, puretone thresholds, in decibels, were as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
45
30
40
55
70
LEFT
45
30
50
65
80

The average puretone threshold was 48.75 in the right ear and 56.25 in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 82 percent in the left ear.  

In this case, applying the results from the June 2007 VA examination to Table VI yields a Roman numeral value of III for the right ear and a Roman numeral value of IV for the left ear.  Applying these values to Table VII, the Board finds that the Veteran's bilateral hearing loss would be evaluated as 10 percent disabling, which is his current rating.  

Subsequently, November 2007 and May 2008 VA treatment records noted no changes in hearing.  A September 2008 VA treatment record noted a complaint of decreased hearing.  However, an October 2008 VA audiology consult revealed results that were unchanged from those found during the June 2007 VA audiology examination.    

In March 2010, the Veteran was given another VA audiology examination.  At the time of the March 2010 examination, puretone thresholds, in decibels, were as follows:




HERTZ 



500
1000
2000
3000
4000
RIGHT
40
25
30
50
65
LEFT
40
25
50
65
80

The average puretone threshold was 42.5 in the right ear and 55 in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 74 percent in the left ear.  

In this case, applying the results from the March 2010 VA examination to Table VI yields a Roman numeral value of III for the right ear and a Roman numeral value of V for the left ear.  Applying these values to Table VII, the Board finds that the Veteran's bilateral hearing loss would still be evaluated as 10 percent disabling, his current rating.  

Consequently, the preponderance of the evidence is against a disability rating in excess of 10 percent for the Veteran's bilateral hearing loss.  38 C.F.R. § 4.3.  Simply stated, the results do not provide a basis to grant an increased rating when considering hearing loss in both ears.  

B.  DJD of the Left Knee

In this case, the Veteran's left knee disability is rated under Diagnostic Code 5010 (arthritis due to trauma).  38 C.F.R. § 4.71a.  Arthritis due to trauma is substantiated by X-ray findings and rated as degenerative arthritis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R.  § 4.71a, Diagnostic Code 5003.  For purposes of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for degenerative arthritis under Diagnostic Code 5003.  Rating personnel must consider functional loss and clearly explain the impact of pain on the disability.  VAOPGCPREC 9-98.  

The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to zero degrees in extension and to 140 degrees in flexion.  38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

VA General Counsel has held that separate ratings under Diagnostic code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for a disability of the same knee.  VAOPGCPREC 9- 2004 (Sept. 17, 2004). 

In the absence of limitation of motion or painful motion, a 10 percent rating is in order with X-ray evidence of involvement of two or more major joints or two or more minor joint groups; a 20 percent rating is appropriate with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003. See 38 C.F.R. § 4.45(f) (for the purpose of rating disability from arthritis, the knee is considered a major joint).

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important factor of disability.  The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  

Here, the Veteran's service-connected DJD of the left knee is rated as 10 percent disabling under Diagnostic Code 5010 (arthritis due to trauma), effective February 27, 2007.  38 C.F.R. § 4.71a.  

The Board has reviewed the Veteran's STRs and medical records regarding his left knee disability.  In this regard, the Veteran received treatment on several occasions for left knee injuries and problems during service.  

Post-service, a review of the evidence of record reveals VA X-rays taken of the left knee in May 2006 and May 2007, and a magnetic resonance imaging (MRI) study of the left knee in March 2007.  The X-rays showed early degenerative changes in the knee joint, with slightly narrowed medial knee joint space, and vascular calcifications in the popliteal region.  The MRI showed mild soft-tissue swelling anterior to the patella and just inferiorly, which may represent a focal patient of trauma.  No meniscal or ligamentous injury was seen.  A May 2006 VA treatment note also documented complaints of the left knee cap shifting, with pain radiating down the left leg.  A June 2006 VA kinesiotherapy consult report noted complaints of a history of intermittent knee crepitation and swelling in the past.  The Veteran also had a slight limp over the left lower extremity with antalgic gait.  He was issued a standard metal cane.  An October 2006 VA treatment record noted complaints of pain in the left knee "most of the time," but no complaints of myalgia or joint swelling.  The Veteran also denied any weakness or paresthesias.  

The Veteran was seen by VA for an orthopedic surgery consult in May 2007.  At the time, the Veteran complained of some pain and stiffness related to his knee since his in-service left knee injury, and reported having progressive symptoms since 2001.  He reported the knee giving out and buckling on him frequently, especially if he walked on the stairs.  He had difficulty squatting and trying to get up from that position.  He could walk with a cane, with a limp as he walked for one or two blocks.  Examination showed the Veteran walking with a cane.  He had a limp when he stepped on his left foot.  No swelling or deformity of the legs or of the knees was seen.  Examination of the left knee joint showed some crepitation, grating, and tenderness on patellar motion.  There was some crepitation on range of motion of the knee and some discomfort on full flexion.  There was no joint tenderness and no click.  Ligament stability was intact.  There was no effusion in the joint.  An X-ray taken of the left knee at the time showed no joint space narrowing, with mild degenerative spur of the patella and medial condyles of the femur and tibia.  There was some subchondral bone sclerosis.  The diagnosis was chondromalacia patella with early degenerative arthritis of the left knee.  The examiner commented that the Veteran's symptoms at the time were considerably more than the actual physical X-ray and MRI findings.

Another May 2007 VA treatment record also revealed complaints of left knee pain on the medial aspect of the left knee.  The Veteran also reported his left knee giving out on him.  Examination showed no edema.  Peripheral pulses were 2+ bilaterally.  There was tenderness to the medial aspect of the left knee.  

In June 2007, the Veteran was provided a VA examination of his left knee.  At the time, he reported experiencing dull and moderate to severe pain "every now and then" and that did not last very long.  He also reported occasional swelling and giving way, which caused him to fall several times, including off a ladder.  He reported no separate flare-ups.  He used a cane all the time.  He reported no dislocation or subluxation, and reported being able to walk quite a distance.  However, he could no play golf, do any kind of strenuous activity, or mow the lawn.  Inspection of the left knee revealed a normal-appearing knee with no swelling or redness.  The knee was not warm to touch.  It was tender to palpation along the medial joint line.  The left knee had a range of motion of 0 degrees in extension and 125 degrees in flexion with no additional limitation on repetition.  There was no change with passive manipulation of the left knee, meaning the left knee also had extension of 0 degrees and 125 degrees of flexion on passive manipulation.  The Veteran had an antalgic gait.  Collateral ligaments were stable to varus/valgus stress.  McMurray and drawer tests were negative.  The Veteran had significant popping during extension of the left knee.  He had full motor strength to flexion and extension of the lower extremities.  MRI of the left knee revealed no internal derangement, mild soft-tissue swelling at the anterior to the patella and inferiorly.  There was no meniscal or ligamentous injury.  The diagnosis was degenerative joint disease of the left knee.

A September 2008 VA treatment record noted a report of a fall with impact to the left patella.  Examination showed no clubbing, cyanosis, or edema.  Pulses were adequate.  There was tenderness to palpation below the left patella.  The medial patellar ligament region was very tender.  A VA orthopedic consult concerning the right ankle, also dated in September 2008, noted reports of a lump or painful nodule on the medial aspect of the left knee and the left knee "giving out".  X-rays of the left knee did not show evidence of loose body.  Physical examination showed mild tenderness over the medial joint line of the left knee; otherwise, the knee appeared normal.  An X-ray taken of the left knee showed mild degenerative change.  The examiner applied a six-inch ACE bandage over the left knee.  He also opined that the Veteran also had other non-orthopedic problems to cause instability, such as a loss of balance due to aging.  

A September 2009 private treatment record from J. A. Simpson, M.D., revealed reports of pieces of cartilage in the knee that floated around and that occasionally "f[e]ll in the knee".  Also reported was occasional giving way of the knee and slipping over to the side of the knee cap.  Examination showed the left knee with a relatively lax and probably unstable patellofemoral joint.  The patella could be subluxed easily over to the edge of the femoral condyle.  The Veteran had positive apprehension sign.  There was moderate osteoarthritis of the knee.  There was crepitus in both patellofemoral and tibiofemoral areas.  The Veteran had occasional locking in the knee, which would be consistent with the loose body and/or meniscal pathology.  Radiographs taken demonstrated vacular clips and mild osteoarthritic changes, particularly in the medial joint space of the knee.  The patellofemoral groove seemed very shallow.  The impression was left knee pain, subluxable, and probably dislocatable left patella.  Findings also were consistent with either a loose body or possible meniscal pathology on the medial aspect of the knee.

Recently, the Veteran was provided another VA examination of his left knee in March 2010.  At the time, the Veteran reported giving way, instability, pain, stiffness, weakness, decreased speed of joint motion, repeated effusions, swelling, and moderate flare-ups that occurred every two to three weeks and that lasted for one to two days.  However, he reported no dislocation or subluxation or locking episodes.  The Veteran indicated being able to stand for 15 to 30 minutes and to walk 1/4 of a mile.  He used a cane and a walker intermittently, but not frequently.  He generally used the walker around the house, and used the cane when out of the house.  He had poor propulsion.  There were no findings of bumps consistent with Osgood-Schlatter disease, crepitation, mass behind the knee, clicks or snaps, grinding, patellar abnormality, locking, effusion, dislocation, or a tear.  McMurray's test was negative.  However, there was tenderness over the medial joint line.  The left knee had a range of motion of 0 degrees in extension, 90 degrees in flexion.  The examiner noted that the Veteran would not allow flexion past 90 degrees due to pain.  There was objective evidence of pain with active motion.  There also was objective evidence of pain following repetitive motion, but there was no additional limitation of motion after three repetitions of range of motion.  There was no joint ankylosis.  An X-ray taken of the left knee showed slight medial compartment spurring and joint space narrowing.  Patellar enthesophytes and spurs were present.  

The Board finds that the Veteran's service-connected DJD of the left knee does not warrant a higher disability rating under Diagnostic Code 5010.  The Veteran's symptomatology does not approximate X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  There is no objective evidence in the record that the Veteran's DJD of the left knee has been manifested by incapacitating exacerbations, despite the Veteran's report of flare-ups that last up to two days in duration.  As such, a higher disability rating under Diagnostic Code 5010 is not warranted. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.

With regard to the Veteran's left knee range of motion, the Board notes that the Veteran's extension and flexion measurements do not result in disability ratings in excess of 10 percent for the left knee.  VA examinations dated in June 2007 and March 2010 noted a range of motion of 0 degrees in extension and 125 degrees and 90 degrees in flexion, respectively.  While there was pain noted with motion and with repetitive motion, there was no additional limitation of motion after repetitive motion.  As such, a rating under Diagnostic Codes 5260 or 5261 would not result in a higher disability rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Furthermore, with regard to functional loss, examination of the left knee has found only tenderness, pain on motion, and crepitation.  There have been no findings of additional limitation upon repetition, spasms, edema, fatigability, or weakness. Furthermore, McMurray's and drawer tests were found to be negative.  See VA examination reports dated in June 2007 and March 2010.  Thus, the overall evidence does not support a disability rating in excess of 10 percent based on consideration of limitation of motion or with functional loss, as the Veteran has not exhibited limited flexion of the knee to 15 or 30 degrees, or extension of the knee to 15, 20, 30, or 45 degrees, even when accounting for the factors of functional loss.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.   

The Board notes that, while there are other diagnostic codes for knee and leg disabilities that provide disability ratings greater than 10 percent, they are not more appropriate because the facts of the case do not support their application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (removal of semilunar cartilage), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

Accordingly, the Board finds that the preponderance of the evidence is against an initial disability rating in excess of 10 percent for DJD of the left  knee.  38 C.F.R. § 4.3.   

Separate Rating for Instability of the Left Knee

The Board acknowledges that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  VAOPGCPREC 23-97; See Esteban v. Brown, 6 Vet. App. 259 (1994) (Veteran is entitled to separate disability ratings for different manifestations of the same disability when the symptomatology of one manifestation is not duplicative or overlapping of the symptomatology of the other manifestations).  

Under Diagnostic Code 5257, other impairment of the knee, a 10-percent disability rating is warranted for slight recurrent subluxation or lateral instability.  A 20-percent disability rating requires moderate recurrent subluxation or lateral instability.  A 30-percent disability rating requires severe recurrent subluxation or lateral instability.

The words "slight," "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

In this case, the Board finds that Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability) is applicable.  In this regard, VA and private treatment records note complaints of instability in the left knee and of the left knee giving way.  Specifically, in September 2008, the Veteran was provided an ACE bandage for his left knee due to complaints of falls and instability.  The VA examiner noted at the time that there may be other factors contributing to the Veteran's left knee instability.  Furthermore, a September 2009 private treatment record from J. A. Simpson, M.D., noted that the left knee had a relatively lax and probably unstable patellofemoral joint.  The patella could be subluxed easily over to the edge of the femoral condyle.  The Veteran had occasional locking in the knee, which would be consistent with the loose body and/or meniscal pathology.  The impression was left knee pain, subluxable, and probably dislocatable left patella.  

Thus, the Board finds that, based upon the evidence of record, the Veteran was found to have instability in his left knee during the September 2008 VA treatment.  Thus, the Veteran is entitled to a 10 percent rating under Diagnostic Code 5257 as of September 29, 2008, on which date he was first found to have instability in the left knee.  38 C.F.R. § 4.3.  However, the Veteran is not entitled to a disability rating under Diagnostic Code 5257 prior to September 29, 2008, because the evidence of record fails to show a diagnosis of instability of the left knee before that time; there is no objective evidence of a diagnosis of instability in the treatment records, no VA examination reports documenting instability prior to that date, and no evidence of treatment for instability prior to that date.  In particular, during a June 2007 VA examination, the Veteran reported no subluxation or dislocation.

Further, upon review of the evidence, an even higher rating beyond 10 percent is not warranted for left knee instability under Diagnostic Code 5257.  38 C.F.R. 
§ 4.7.  In particular, the evidence of record does not reflect "moderate" instability in the left knee, required for a higher 20 percent rating.  There is no medical evidence of dislocation or recurrent subluxation.  None of the VA examiners noted instability.  In fact, both the June 2007 and March 2010 VA examiners indicated that McMurray and drawer tests were negative.  Consequently, there is very little current objective evidence of instability upon clinical evaluation.  In short, any signs of instability present in the left knee are more than adequately reflected in the 10-percent rating assigned because they are at most "slight" in degree.  38 C.F.R. § 4.1.  Even this rating may be somewhat generous.

Thus, the Board further finds that, resolving all reasonable doubt in favor of the Veteran, as of September 29, 2008, the criteria for a separate rating of 10 percent, but no greater, for slight instability and subluxation of the left knee have been met. Under Diagnostic Code 5257.  38 C.F.R. § 4.71a.

Additionally, the evidence overall does not show that the symptoms of the Veteran's bilateral hearing loss and DJD of the left knee are productive of more than contemplated by the current ratings assigned during the time period assigned by the RO.  Here, the Board finds the Veteran's disability ratings are effective from their assigned effective date of February 27, 2007.  There is no basis to further stage the ratings.  Fenderson, supra.

Finally, there is no evidence of exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board finds no evidence that the Veteran's service-connected bilateral hearing loss and DJD of the left knee markedly interfere with his ability to work.  Furthermore, there is no evidence of exceptional or unusual circumstances, such as frequent hospitalizations, to suggest that the Veteran is not adequately compensated for his disabilities by the regular Rating Schedule.  VAOPGCPREC 6-96. See 38 C.F.R. § 4.1 (disability ratings are based on the average impairment of earning capacity).  In fact, VA treatment records show only outpatient treatment.




ORDER

Service connection for glaucoma is denied.

An initial disability rating in excess of 10 percent for bilateral hearing loss is denied.

An initial disability rating in excess of 10 percent for DJD of the left knee is denied.

As of September 29, 2008, the criteria for an initial disability rating of 10 percent, but no more, for slight instability of the left knee is granted, subject to the laws and regulations governing the payment of monetary benefits.





______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


